IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 583 EAL 2014
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
EDWIN OTERO,                  :
                              :
             Petitioner       :


                                   ORDER


PER CURIAM

     AND NOW, this 7th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.